Citation Nr: 0403746	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  96-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a back condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
May 1966.  

The record reflects that the RO, in a January 1973 rating 
decision, granted the veteran entitlement to eservice 
connection for a back condition (characterized as dislocation 
of the 8th and 9th thoracic costovertebral vertebrae with 
secondary chronic lumbosacral strain and discogenic disease 
at L4-L5, left), and assigned a 20 percent rating, effective 
from May 1972.  Since the 20 percent rating for this 
condition has remained in effect since that time, it is 
protected from reduction under the provisions of 38 U.S.C.A. 
§ 110 (West 2002) and 38 C.F.R. § 3.951 (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran's claims for a 
disability rating in excess of 20 percent for his service-
connected back condition.  In June 1993, the veteran filed a 
notice of disagreement.  In January 1994, the RO furnished 
the veteran a statement of the case.  In March 1994, the RO 
received the veteran's substantive appeal.


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
veteran's claim for a disability rating in excess 20 percent 
for his service-connected back condition

The evidence of record indicates that the medical findings 
contained in the reports of VA and private examination 
conducted between May 1992 and November 2003, collectively 
show that the veteran's service-connected back condition is 
clinically characteristic of low back pain, the presence of 
increased tension of the left para-lumbar muscular, 
paravertebral muscle spasms of the lumbar spine (at L3-4 and 
L5), sciatica, pain on right lateral rotation, and occasional 
loss of lordosis as well as decreased straight leg raising; 
and x-ray findings of moderate to marked intervertebral disc 
space narrowing of the lumbar spine (at L3-4, L4-5, and L5-
S1), osteoarthritic changes and spasms, minimal degenerative 
arthritic changes of thoracic and lumbar vertebral bodies.  
The resulting diagnoses included chronic lumbosacral strain 
with a history of trauma, degenerative diseases of the 
thoracic and lumbar spine, and traumatic injury of the 
thoracic spine with chronic continuous low back pain.  

In this context, the Board observes that the record reflects 
that the veteran's service-connected back condition is 
currently rated at 20 percent disabling pursuant to the 
regulatory criteria for evaluating a disability of the lumbar 
spine at Diagnostic Codes 5003, 5292, 5295.  Thus, given the 
clinical manifestations associated with the veteran's back 
condition, as described above, the nature and extent of the 
disability in question appears to be complicated by the fact 
the record currently contains evidence indicating various 
diagnostic assessments to include degenerative arthritis 
involving both the thoracic and lumbar segments of the spine.

It is well to observe that the United States Court of Appeals 
for Veterans Claims has held that the veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology of any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other . . . conditions," and that such 
combined rating do not constitute pyramiding prohibited by 
38 C.F.R. § 4.14.  Estaban v. Brown, 6 Vet. App. 259, 262 
(1994).  As the record is unclear whether the RO considered 
whether the veteran's arthritic changes of the thoracic and 
lumbar segments of the spine (as residuals of the traumatic 
back injury in 1964), were evaluated in light of Estaban, the 
Board determines that additional development must be 
undertaken to ensure all manifestations were appropriately 
rated.

Next, the Board notes that the veteran appears to have raised 
the issue of extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1), in connection with his claim for an increased 
rating for his service-connected back condition.  In this 
regard, the veteran contends that the symptomatology 
associated his back condition, particularly the recurrent 
attacks of back pain and spasm, has interfered with his 
employment.  While the record reflects that the RO has 
adjudicated the claim for an increased schedular rating, it 
does not appear from the information of record that the RO 
has addressed the issue of extra-schedular consideration for 
the service-connected issue on appeal.  That notwithstanding, 
even if the RO did not address this issue, the Board may if 
the issue was raised in the context of an appealed increased-
rating claim, as it is a component of the increased-rating 
claim rather than a separate claim.  See VAOGCPREC No. 6-96, 
slip op. at 12, 61 Fed. Reg. 66749 (1996).  In light of the 
development requested below concerning the veteran's claim 
for an increased rating for the back condition, and the fact 
that the veteran may be prejudiced by the Board considering 
this issue in the first instance, the Board determines that 
remand for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Id. at 16 (citing Bernard v. 
Brown, 4 Vet. App. 384 (1993)).

Finally, in December 2003, the veteran submitted additional 
evidence in support of his claim directly to the Board.  In 
this regard, the Board observes that this evidence has not 
been considered by the RO.  Pursuant to applicable legal 
criteria, additional pertinent evidence received after a 
statement of the case or most recent supplemental statement 
of the case, requires the issuance of a supplemental 
statement of the case in order to ensure that the veteran's 
due process rights are not violated.  38 C.F.R. § 19.31 
(2003).

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  With respect to the issue of a 
disability rating in excess of 20 percent 
for a back condition, to include extra-
schedular consideration under 38 C.F.R. 
§ 3.321(b)(1), the RO should send the 
veteran and his representative, if any, a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim for 
an increased rating for the low back 
condition, to include extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).

2.  Thereafter, the RO should schedule 
the veteran for VA examination by a 
physician, with appropriate expertise, to 
determine the nature and severity of his 
service-connected back condition.  The 
claims file should be made available to 
the physician for review in connection 
with the study in this case.  The 
examination should include a detailed 
review of the veteran's history, a 
thorough clinical evaluation, and all 
appropriate testing, including x-rays and 
range of motion studies in degrees, 
needed to ascertain the status of the 
condition.  The results of the all 
clinical and laboratory testing must be 
fully delineated and appropriate 
diagnoses rendered.  Consideration should 
be given to the disabling manifestations 
of the back as a result of the overall 
disability as clinically reported on his 
VA and private examinations during the 
period from May 1992 to November 2003.

Then, the physician is specifically 
requested to separate, if possible, the 
symtomatology associated with any back 
disorder diagnosed, to include the 
following: (1) degenerative arthritic 
changes of the thoracic spine; and (2) 
degenerative arthritic changes of the 
lumbar spine. 

The physician is also asked to determine 
whether any (or all) of the conditions 
identified is a manifestation of the 
veteran's service-connected back 
condition; and if so, to determine, if 
possible, whether the symptomatology for 
any one (or all) of the conditions is 
separate and distinct from, or is 
duplicative of or overlapping with, the 
symptomatology of the other conditions.

The physician is also asked to specify 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

In addition, based on the examination 
findings and a review of the claims 
folder, the physician is asked to 
specify, if possible, whether the veteran 
has experienced incapacitating episodes 
of back symptoms, i.e., periods of acute 
signs and symptoms due to the service-
connected back condition that require bed 
rest prescribed by a physician and 
treatment by a physician, over the past 
12 months, and identify the total 
duration of those episodes over the past 
12 months.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to the service-connected 
back condition should be described in 
detail and the degree of any paralysis, 
neuritis or neuralgia should be set forth 
(i.e., mild, moderate, severe, complete).

The rationale for all opinions, and 
supporting rationales, should be set 
forth in a typewritten report.

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should re-adjudicate 
the claim of entitlement to a disability 
rating in excess of 20 for a back 
condition, in light of all pertinent 
evidence and legal authority.  This 
review should consider the revised 
regulatory criteria for evaluations of 
disabilities and injuries of the spine at 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243) and 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Additionally, in 
evaluating the veteran's service-
connected back condition, the RO should 
determine whether a separate rating 
should be assigned for any separate and 
distinct manifestations involving the 
thoracic and lumbar segments of the 
spine, in light of Estaban, supra.

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, which 
summarizes the pertinent evidence, 
including the private medical evidence 
received since the April 2003 
supplemental statement of the case, and 
sets forth the applicable legal criteria 
pertinent to this appeal, including the 
revised regulatory criteria for 
evaluations of disabilities and injuries 
of the spine at 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243).  This document should 
further reflect reasons and bases for the 
decision reached.  The veteran and his 
representative should also be afford an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 

